PER CURIAM.
Appellant challenges his felony conviction. The information alleged that Appellant drove when his license had been suspended or revoked on two prior occasions, in violation of section 322.34(2)(c), Florida Statutes (1999). Appellant claims the information was fundamentally flawed, and therefore the circuit court lacked jurisdiction over his case, citing Hues v. State, 771 So.2d 591 (Fla. 1st DCA 2000). However, unlike the defendant in Huss, Appellant here failed to challenge the information prior to his felony conviction, and accordingly waived any defect. See West v. State, 758 So.2d 1232 (Fla. 4th DCA 2000); Mesa v. State, 632 So.2d 1094 (Fla. 3d DCA 1994).
AFFIRMED.
BOOTH, KAHN and PADOVANO, JJ., CONCUR.